
	
		I
		111th CONGRESS
		1st Session
		H. R. 2335
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Oberstar (for
			 himself and Mr. Thompson of
			 Mississippi) introduced the following bill; which was referred to
			 the Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Secretary of Homeland Security to carry out a program to ensure fair treatment
		  in the security screening of individuals with metal implants traveling in air
		  transportation.
	
	
		1.Security screening of
			 individuals with metal implants traveling in air transportation
			(a)In
			 generalSection 44903(g) of
			 title 49, United States Code, is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by inserting after
			 paragraph (6) the following:
					
						(7)Security
				screening of individuals with metal implants
							(A)In
				generalThe Secretary of
				Homeland Security shall carry out a program to ensure fair treatment in the
				screening of individuals with metal implants traveling in air
				transportation.
							(B)PurposeThe
				purpose of the program shall be to limit disruptions for individuals with metal
				implants traveling in air transportation in a manner that is consistent with
				aviation security needs.
							(C)Program
				requirementsIn establishing the program, the Secretary shall
				develop a travel credential or system that incorporates biometric technology
				and other applicable technologies to verify the identity of an individual who
				has a metal implant.
							(D)ProceduresIn
				establishing the program, the Secretary shall develop procedures—
								(i)to
				develop credentials to verify the identity of an individual who has a metal
				implant;
								(ii)to resolve false
				matches and false nonmatches relating to the use of the travel credential or
				system;
								(iii)to determine the
				method for issuance of the travel credential or system to individuals;
				and
								(iv)to
				invalidate any credential or system issued to an individual under the program
				that is lost, stolen, or no longer authorized for use.
								(E)Metal implant
				definedIn this paragraph, the term metal implant
				means a metal device or object that has been surgically implanted or otherwise
				placed in the body of an individual, including any metal device used in a hip
				or knee replacement, metal plate, metal screw, metal rod inside a bone, and
				other metal orthopedic
				implants.
							.
				(b)Effective
			 dateNot later than 18 months after the date of enactment of this
			 Act, the Secretary of Homeland Security shall establish the program required by
			 the amendment made by subsection (a) and publish a description of the program
			 in the Federal Register.
			
